                                                               U.S. DISTRICT COURT
                                                            DISTRICT OF NEW HAMPSHIRE


                                     ]


                     (de? firvi                 ^                  FILED
                  Ltm i           ^■' otp o ^      ^>v' icL^xc^
                      o



                      ^ifd^ce        7s          ^lyt^/cuct
CcMSltlj^ AX              ^                          f70^
       ^ 'T^C-r^ tAj^S (M/ij\                    ')hS'f<^ ct dj /fk^ipe^
                                                    a ca4^^ss "A/d
 init7i<x ^Lodr                                 oj SiPs^j, m
               ^cu                                            (UA^s'^de^
"fPidr 4^sh^<r^\yi <#t-r
                                                               SZLa^
  PSiaP J^ P^/y^ yp^y^yo^
  yi/LtiyP~ J<^i\iA/t(/A\^           yjr^&y yf                          -
                                                 ^ jyy*^^_'i'~^y
                                                  J-^/a^^ysr
                                           wsDj'f s:jc.
                                                        /j// ^//
